Citation Nr: 0905998	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  05-20 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office (RO) 
in Newington, Connecticut


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to 
December 1968.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Hartford Regional 
Office (RO) in Newington, Connecticut.

In March 2007, the Board granted a motion filed by the 
Veteran's representative to advance the Veteran's appeal on 
the Board's docket.  

In April 2007, the Board remanded the claim to the RO for 
compliance with VA notice and development requirements.  The 
claim has been returned to the Board.  


FINDING OF FACT

The Veteran has PTSD due, at least in part, to his exposure 
to combat stressors while serving in Vietnam.


CONCLUSION OF LAW

PTSD was incurred as a result of active duty.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.304(f) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claim.  In addition, the evidence currently 
of record is sufficient to substantiate his claim.  
Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008) or 38 C.F.R. 
§ 3.159 (2008).



Legal Criteria

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

Where the claimed stressor is not related to combat, a 
veteran's lay testimony alone will not be enough to establish 
the occurrence of the alleged stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence which 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed in-service stressors.  See Moreau 
v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen v. Brown, 10 
Vet. App. 128, 142 (1997).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran's service records show that he served in Vietnam 
during the Vietnam War.  His military occupational specialty 
was combat engineer, which does not imply direct combat 
participation.  The Veteran did not receive any medals or 
awards indicative of direct combat participation.  Although 
the Veteran was awarded the National Defense Service Medal, 
such was awarded to all personnel for honorable active 
service for certain period of service, to include between 
January 1, 1961, and August 14, 1974.  See Manual of Military 
Decorations and Awards, 6-1 (Department of Defense Manual 
1348.33-M, July 1990).  The Vietnam Service Medal awarded to 
the Veteran was also awarded to all members of the Armed 
Forces of the United States serving at any time between July 
4, 1965, and March 28, 1973, in Thailand, Laos, or Cambodia 
or the airspace thereover in direct support of operations in 
Vietnam.  Similarly, the Republic of Vietnam Campaign Medal 
was awarded to all service personnel within the cited 
theater, and it, too, is not determinative of combat 
participation.  See Army Regulation 672-5-1, 28.

The Board also notes that the Veteran has reported multiple 
encounters with enemy forces and the hazards of war as his 
stressors.  He claims he was exposed to enemy fire, as 
described in his August 2004 stressor statement.  He 
indicated that he was in a company-sized unit guarding and 
rebuilding a bridge on Route 1 at the street known as the 
Street Without Joy near Cam-Lo, South Vietnam, in December 
1966, when his unit began receiving small arms, mortar and 
machine gun fire.  A day before a South Vietnamese unit had 
been killed by the enemy who destroyed the bridge.  During 
the rebuilding, he and two comrades were sent to the top of 
an old French water tower with a machine gun, rocket launcher 
and grenades but were ordered not to return fire.  The enemy 
fire lasted all night and he was terrified.  His service 
personnel records reflect that he participated in Operation 
Prairie in the Quang Tri province, RVN, from December 8, 
1966, to January 31, 1967, and Operation Prairie Phase II, 
from February 1, 1967, to March 25, 1967.  This verifies that 
he was in the area where this incident would have occurred, 
close to the border with North Vietnam.  

The Veteran also reported that in September 1967 he was 
engaged in a mission with four tanks setting up a blocking 
position during which another Marine unit was attempting to 
force enemy towards the tanks.  No enemy personnel were found 
and the tanks were sent back to Camp Evans.  He was a 
corporal in charge of the mine sweep and he swept one of two 
paths around a blown out bridge and got in one of the tanks 
to come back to base.  His tank made it but the last tank hit 
a mine and was blown up, killing all the marines in the tank.  
In September 1967, the Veteran was participating in Operation 
Freemont.  

Although these accounts remain undocumented, the first 
alleged incident, centered around rebuilding a destroyed 
bridge, is certainly consistent with his duties as a combat 
engineer.  The second incident has repeatedly been described 
in detail.  An internet records search suggests these types 
of activities were commonplace during the reported time 
period for the Veteran's location in and around the DMZ.  The 
Street Without Joy is mentioned as a location of conflict 
consistent with the Veteran's statements.  Articles reflect 
that during his period of service in Vietnam, his united 
conducted regular sweeps and low-level (i.e. small unit) 
combat operations against the enemy.  In the spring of 1967, 
3rd Battalion participated in a series of bloody engagements 
near Khe Sanh known as the Hill Fights, culminating in the 
Battle of Hill 881, where 46 Marines from his battalion were 
killed.  The violence in the area continued to increase 
throughout 1967, culminating in 1968's Tet Offensive.

The Veteran also reported witnessing other atrocities of war, 
including the beating into unconsciousness of an older woman 
by a Vietnamese interpreter in 1967 and the blowing up of a 
young Viet Cong woman by placing a flare inside her body.  He 
also reported tunnel rat duties and an episode during which 
he was in a tunnel with an officer and the officer was killed 
by a hidden enemy.  These incidents remain unconfirmed in 
available records.

There is no indication of PTSD in service treatment records.  
Nonetheless, VA medical records dating from 2004 are replete 
with reference to and diagnoses of chronic PTSD due to his 
Vietnam experiences as a combat engineer.  Frequent mental 
health counseling is noted, and his primary treating mental 
health care provider reported in March 2007 that she had been 
treating the Veteran for chronic and severe PTSD since 2004.  

Although the veteran did not receive any award or decoration 
indicative of his participation in combat, the Board has 
found the veteran to be credible.  Here, the Veteran's 
description of being exposed to combat wounds is entirely 
consistent with his service records, which show that he was a 
combat engineer.  The Veteran has been quite consistent in 
his descriptions of his stressor events.  Internet research 
of Marine Corps history tends to verify the likelihood of 
these events but does not unequivocally confirm that they 
occurred.  Moreover, the record contains service records and 
other corroborative evidence which substantiates his 
statements.  Accordingly, the Veteran's account of his 
stressors is accepted as accurate.

A May 2005 psychiatric admission note authored by a VA 
psychiatrist, VA treatment notes dating from January 2004, 
and the March 2007 note from his treating therapist provide 
diagnoses of PTSD based in part on exposure to Vietnam combat 
experiences in general and including the September 1967 
incident described.  Thus, the record contains medical 
evidence establishing a diagnosis of PTSD, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  The elements necessary for service 
connection having been met, the Board finds that service 
connection for PTSD is in order.


							(CONTINUED ON NEXT PAGE)


ORDER

Service connection for PTSD is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


